                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 IN THE MATTER OF THE SEARCH OF                    Case No. 3:20-mj-53-DSC
 10526 QUARRIER DRIVE, CORNELIUS,
 NORTH CAROLINA                                    ORDER ALLOWING THE UNITED
                                                   STATES TO ACCESS EVIDENCE

                                                   Filed Under Seal




       UPON MOTION of the United States of America, by and through William T. Stetzer,

Acting United States Attorney for the Western District of North Carolina, for an order authorizing

access to evidence obtained via a Search Warrant in this matter,


       IT IS ORDERED that the United States may access the forensic copies and/or extractions

of the Apple iPhone XS Max (S/N: 357260096650857), the Apple iPhone 11 Pro Max (S/N:

353887109883440) and the Seagate personal external hard drive (S/N: NA7RKTPH) obtained via

the Search Warrant in this matter for the purpose of fulfilling any discovery obligations, including

by providing copies of the data from these personal digital devices to both Defendants.


       IT IS ALSO ORDERED that the United States may provide any working copies or

evidence copied from the working copies of these devices as needed in discovery to both

Defendants.


       SO ORDERED.
                                      Signed: March 16, 2021




          Case 3:20-mj-00053-DSC Document 6 Filed 03/16/21 Page 1 of 1
